Name: Commission Regulation (EEC) No 1508/82 of 11 June 1982 opening an invitation to tender for the levy and/or refund for the export of common wheat to countries of Zone IV
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168 / 10 Official Journal of the European Communities 15. 6. 82 COMMISSION REGULATION (EEC) No 1508/82 of 11 June 1982 opening an invitation to tender for the levy and/or refund for the export of common wheat to countries of Zone IV application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure equal treatment to all concerned, it is necessary to make provision such that the periods of validity of licences issued are identical ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), Having regard to Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed (3), as last amended by Regulation (EEC) No 2560/77 (4), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (*), and in particular Article 5 thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of common wheat to tender for the export levy provided for in the first indent of Article 2 ( 1 ) of Regulation (EEC) No 2747/75 and/or for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas there is demand for common wheat on certain specific markets ; whereas, in order to ensure supply, the invitation to tender for export should be limited to Zone IV ; Whereas the detailed procedural rules governing invi ­ tations to tender are, as regards the fixing of the export levy, laid down in Commission Regulation (EEC) No 3130/73 ( ®), as amended by Regulations (EEC) No 278/75 Q and (EEC) No 771 /75 (8), and, as regards the fixing of the export refund, in Commission Regulation (EEC) No 279/75 (9), as amended by Regulation (EEC) No 2944/78 (^ ; j whereas the commitments on the part of the tenderer include an obligation to lodge an Article 1 1 . Tenders shall be invited for the export levy provided for in the first indent of Article 2 ( 1 ) of Regulation (EEC) No 2747/75 and/or the export refund provided for in Article 2 of Regulation (EEC) No 2746/75 . 2. The invitation to tender shall relate to common wheat for export to the countries of Zone IV as defined in Annex I to Regulation (EEC) No 1124/77. 3 . The invitation shall remain open until 30 June 1983 . During this period weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes .(&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 382, 31 . 12. 1981 , p . 37 . Article 3 (3) OJ No L 281 , 1 . 11 . 1975, p . 82. O OJ No L 303, 28 . 11 . 1977, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p . 78 . ( «) OJ No L 319, 20 . 11 . 1973, p . 10 . 0 OJ No L 31 , 5 . 2. 1975, p . 7 . (8) OJ No L 77, 26 . 3 . 1975, p . 13 . ( ») OJ No L 31 , 5 . 2 . 1975, p . 8 . H OJ No L 351 , 15 . 12. 1978 , p . 16 . The security referred to in Article 3 of Regulation (EEC) No 3130/73 and in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne . 15. 6 . 82 Official Journal of the European Communities No L 168/ 11 Article 4 maximum export refund and to any tenderer who has tendered for an export levy. Where a minimum export levy is fixed, a contract shall be awarded to any tenderer whose tender indi ­ cates a rate of levy equal to or greater than such minimum export levy. 1 . Nothwithstanding Article 21 ( 1 ) of Regulation (EEC) No 3183/80 ('), export licences issued under Article 8 (1 ) of Regulation (EEC) No 3130/73 or under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue, as defined in para ­ graph 1 , until the end of the fourth month following that of issue . Article 6 Article 5 Tenders submitted must reach the Commission through the intermediary of Member States at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in the Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indi ­ cated in the preceding paragraph . 1 . Notwithstanding Article 5 of Regulation (EEC) No 3130/73 and Article 5 of Regulation (EEC) No 279/75, the Commission shall decide, under the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to fix a minimum export levy, taking account in particular of the criteria laid down in Article 3 ( 1 ) (b) and (d) of Regulation (EEC) No 2747/75, or Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 388 , 13 . 12. 1980, p . 1 . No L 168/ 12 Official Journal of the European Communities 15. 6 . 82 ANNEX Weekly tender for the levy/refund for the export of common wheat to countries of Zone IV (Closing date for the submission of tenders (date/time)) I 1 2 3 Number of tenderer Quantity in tonnes Amount of export levy in national currency per tonne 1 2 3 4 5 etc. II 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in national currency per tonne 1 2 3 4 5 etc .